PER CURIAM:
Snowdie Carney, Jr., appeals from the dismissal of his suit to set aside his 1945 conviction by general court martial, for lack of subject matter jurisdiction. Plaintiff was released on parole and dishonorably discharged in 1946. He has since sought relief before the appropriate military authorities for review and correction of his record but his various applications have been denied.
We affirm the decision below. Upon the facts here, the determinations of the review boards are final and conclusive upon us and we lack jurisdiction further to consider this matter. See 10 U.S.C., Section 876; Davies v. Clifford, 393 F.2d 496 (1st Cir. 1968).
Affirmed.